     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 1 of 12



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


Charles Johnson,                           §
                                           §
          Plaintiff,                       §
                                           §
v.                                         §
                                           §   CIVIL ACTION NO. 4:20-cv-00179
TheHuffingtonPost.com, Inc.,               §
                                           §
          Defendant.                       §
                                           §
                                           §


REPLY IN SUPPORT OF DEFENDANT THEHUFFINGTONPOST.COM, INC.’S
   MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
               PURSUANT TO FED. R. CIV. P. 12(b)(2)




                                       1
        Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 2 of 12



    I.      INTRODUCTION

         Personal jurisdiction must be based on either general or specific jurisdiction. Plaintiff

expressly states that he is not asserting general jurisdiction: “Plaintiff does not contend that

personal jurisdiction over HuffPost is grounded on general jurisdiction.” Opp. at 2. Thus,

Plaintiff’s entire argument is based solely on specific jurisdiction. And yet nothing in Plaintiff’s

FAC connects his jurisdictional allegations to the specific alleged harm of defamation in this

case.

         Plaintiff’s only jurisdictional argument is that HuffPost—an out-of-state defendant—is

subject to personal jurisdiction because the Article at issue is accessible on HuffPost’s website.

Fifth Circuit binding cases, however, have rejected this argument repeatedly, including in some

of the cases Plaintiff cites in his Opposition. Whether this Court applies Plaintiff’s urged Zippo

test, or the more applicable Fifth Circuit defamation cases cited by HuffPost, Plaintiff cannot

base specific jurisdiction on general allegations about HuffPost’s internet presence.

         Even accepting all of Plaintiff’s non-conclusory allegations as true for purposes of this

Motion to Dismiss, Plaintiff’s FAC provides no nexus on which the Court can base the exercise

of specific jurisdiction. Texas is not the focal point of the Article. Rather, the Article is about a

meeting that took place in Washington, D.C. between Plaintiff and members of Congress from

Maryland and Tennessee. HuffPost did not contact or rely on sources in Texas and the author of

the Article was unaware that Plaintiff resided in Texas. These undisputed facts preclude the

exercise of personal jurisdiction.

         The Court should also reject Plaintiff’s request for jurisdictional discovery because

Plaintiff fails to identify with the requisite specificity any additional facts he could expect to find

to justify the need for it.




                                                   1
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 3 of 12



   II.      ARGUMENT

         As a preliminary matter, HuffPost has not waived its right to challenge personal

jurisdiction, as Plaintiff contends. HuffPost presents valid alternative arguments based on a lack

of personal jurisdiction (the focus of its Rule 12(b)(2) Motion) and on Plaintiff’s failure to state a

claim upon which relief can be granted (the focus of its concurrently-filed Rule 12(b)(6)

Motion). Federal Rule of Civil Procedure 8(d)(3) provides that a party in HuffPost’s shoes “may

state as many separate claims or defenses as it has, regardless of consistency.” The Fifth Circuit

has made clear that “[b]y submitting to the court’s power for [a] limited purpose and maintaining

[a] personal jurisdiction motion to dismiss, [the moving party] continue[s] to object to the ‘power

of the court’ and d[oes] not waive its personal jurisdiction defense.” Halliburton Energy Servs.,

Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 541 (5th Cir. 2019). The Southern District of

Texas has also rejected Plaintiff’s waiver argument; in Toshiba International Corp. v. Fritz, the

court held that even filing a third-party complaint or counterclaim in an action does not waive

jurisdictional defenses. 993 F. Supp. 571, 573-574 (S.D. Tex. 1998). “[A] party should be able

to simultaneously protest personal jurisdiction while vigorously advocating the merits of [the]

case.” Id. Holding otherwise would “require a party to exhaust all jurisdictional defects before

addressing the merits of a claim, the very result which Fed.R.Civ.P. 12(b) was intended to

reverse.” Id. Further, HuffPost has no choice but to look to Texas law in its Rule 12(b)(6)

Motion, as the Fifth Circuit has held that Texas law applies where a Texas-based plaintiff sues in

Texas. See Levine v. CMP Publ’ns, Inc., 738 F.2d 660, 667 (5th Cir. 1984). The Court should

disregard Plaintiff’s untenable argument that HuffPost has somehow waived its jurisdictional

defense.




                                                  2
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 4 of 12



        A. Plaintiff Hangs His Entire Jurisdiction Argument on Specific Jurisdiction
           Stemming from HuffPost’s Website, But Plaintiff’s Cases Do Not Support the
           Exercise of Specific Jurisdiction Here.

        Plaintiff “does not contend that personal jurisdiction over HuffPost is grounded on

general jurisdiction.” Opp. at 2. Nor do Plaintiff’s arguments in favor of the exercise of

personal jurisdiction “rely on the ‘effects’ test or solely . . . on Plaintiff’s residence [as] in the

Calder line of cases[.]” Id. at 3. Plaintiff ignores Fifth Circuit authority governing personal

jurisdiction in defamation cases like this one. Clemens v. McNamee, 615 F.3d 74 (5th Cir.

2010); Revell v. Lidov, 317 F.3d 467, 468 (5th Cir. 2002). Instead, Plaintiff’s entire

jurisdictional argument asserts that the Court should exercise specific jurisdiction over HuffPost

based on general qualities of HuffPost’s website, relying on the test from Zippo Manufacturing

Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997). This standard is ill-fitted to the

facts at issue here, and even if it were applied, it would not support the exercise of specific

jurisdiction over HuffPost.

                1. Plaintiff Cannot Meet the Standard for Specific Jurisdiction Courts
                   Apply in Defamation Cases.

        Texas federal courts have consistently found a lack of specific jurisdiction in defamation

cases where the allegedly defamatory publication was not directed at the forum state. Plaintiff

fails to address these more relevant defamation cases in his Opposition.

        Clemens v. McNamee, 615 F.3d 74 (5th Cir. 2010), in particular, eviscerates Plaintiff’s

case for personal jurisdiction, and his Opposition does not mention this binding Fifth Circuit

decision. In Clemens, the Fifth Circuit definitively foreclosed the exercise of personal

jurisdiction based on a libel plaintiff’s contention that he suffered reputational harm in Texas

from the alleged defamatory statement. Although Plaintiff claims that his jurisdictional

argument is not based “solely . . . on Plaintiff’s [Texas] residence,” Plaintiff provides no other



                                                    3
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 5 of 12



basis for the exercise of specific jurisdiction linked to the Article. Plaintiff fails to distinguish

any of HuffPost’s defamation cases finding a lack of specific jurisdiction because of a missing

nexus between jurisdiction and the allegedly defamatory publication.

        The mere fact that HuffPost has a website that Texas residents can access, and the Article

in question is available on that website, does not automatically confer specific jurisdiction. If

that were true, the analysis would have stopped at the fact that the allegedly defamatory

publications were available online in the forum state. But that is not where the analysis stops.

The Fifth Circuit and Southern District of Texas also properly analyze whether the allegedly

defamatory statements were directed at the forum state. See Revell v. Lidov, 317 F.3d 467, 468

(5th Cir. 2002), Herman v. Cataphora, 730 F.3d 460, 465 (5th Cir. 2013), and Orhii v. Omoyele,

No. 4:08-CV-3557, 2009 WL 926993, at *4 (S.D. Tex. Mar. 31, 2009). The Court should go

through the same analysis here, and when it does, the only logical conclusion is that Plaintiff has

not linked HuffPost’s allegedly tortious activities to any conduct directed specifically at Texas.

                2. The Zippo Standard Applies for Courts to Exercise General Jurisdiction
                   And Not Specific Jurisdiction Over a Defendant in HuffPost’s Position.

        Even if the Court applies Zippo, however, the result is still that there is no specific

jurisdiction over HuffPost in Texas.

        The Fifth Circuit has adopted the Zippo standard to analyze general jurisdiction, not

specific jurisdiction, which is the sole basis for Plaintiff’s personal jurisdiction claim here. See

Mink v. AAA Development LLC, 190 F.3d 333, 336 (5th Cir. 1999) (discussing categorization of

internet use into three tiers per Zippo, but rejecting specific jurisdiction arguments and finding

only general jurisdiction). Courts will not find specific jurisdiction under Zippo where, as here,

the underlying harm is to reputation and the alleged source of that reputational harm simply

happens to be an article accessible in Texas via the internet. See Revell, 317 F.3d at 476 (using



                                                   4
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 6 of 12



Zippo standard and determining, “[a] more direct aim [based on internet use] is required than we

have here. In short, this [article] was not about Texas”).

        Some district courts have applied Zippo to find specific jurisdiction, but not in cases

similar to this one. Plaintiff’s own string of web-based trademark infringement cases illustrates

that when district courts adopt Zippo to find specific jurisdiction, it is only where the specific

injury giving rise to the cause of action is rooted in the defendant’s internet activities directed at

Texas. See, e.g., Carrot Bunch Co., Inc. v. Computer Friends, Inc., 218 F. Supp. 2d 820, 826

(N.D. Tex. 2002) (applying Zippo to find specific jurisdiction where the defendant’s internet

presence directly gave rise to the causes of action for trademark infringement and cybersquatting

using plaintiff’s name). Unlike these cases finding specific jurisdiction based on the direct

connection between the out-of-state defendants’ internet activities and the alleged cause of

action, Plaintiff’s jurisdictional argument here is based on the thin connection that the Article’s

availability in Texas via the internet coupled with HuffPost’s alleged internet presence in Texas

more generally are enough for the exercise of specific jurisdiction. See, e.g., Opp. at 8 (arguing

that “[HuffPost’s] contacts with Texas are exclusively through the Website[,]” and “[t]herefore,

Plaintiff’s cause of action . . . necessarily arises from or is related to the contacts”) (emphasis

added). Even under the Zippo standard, this limited connection to the forum state is insufficient

to confer specific jurisdiction.

        Zippo’s analysis shows that the exercise of specific jurisdiction is not warranted in this

case, where HuffPost’s alleged internet presence is not the source of the cause of action itself.

Zippo sets forth a sliding scale for assessing internet activity to help courts determine whether a

defendant’s internet presence gives rise to personal jurisdiction. 952 F. Supp. at 1123-1124. The

court in Zippo found the exercise of personal jurisdiction appropriate where the defendant’s




                                                   5
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 7 of 12



internet activities gave rise to the plaintiff’s cause of action because the activities culminated in

“the intended object of . . . transactions . . . in Pennsylvania.” Id. at 1126. Here, differently,

HuffPost’s alleged internet activities relate solely to its maintenance of a site that can be

accessed in Texas—not that the specific injuries at issue in this suit were the result of activities,

transactions, or harm directed at Texas. See Zippo, 952 F. Supp. at 1126; Campbell Decl. ¶¶ 5-7

(Article’s author made no contact with Texas and was unaware of Plaintiff’s Texas residence);

Brand Decl. ¶¶ 4, 5 (HuffPost’s website does not specifically target Texas, nor was the Article

viewed disproportionately in Texas). In line with this approach, the Southern District of Texas

recently held, analyzing Zippo, that “[w]here specific jurisdiction is invoked, the court should

consider only the portions of the website from which the plaintiff’s claims arise[.]” Reparify,

Inc. v. AirPro Diagnostics, LLC, No. H-19-1370, 2019 WL 7987116, at *6 (S.D. Tex. July 15,

2019). Plaintiff’s allegations about HuffPost’s general website presence do not relate to the

source of the alleged defamation beyond the mere fact that the Article is available to Texas

visitors of HuffPost’s website. See FAC ¶ 4. Under Zippo and the Texas federal cases applying

it, this thin connection cannot serve as the basis for the exercise of specific jurisdiction.

       All of the other cases Plaintiff cites are similarly distinguishable from the facts here or

are otherwise unhelpful to Plaintiff’s case. Construction Cost Data, LLC v. Gordian Group, Inc,

discussed the Zippo test, but held that a website similar to HuffPost’s is not enough to confer

personal jurisdiction. No. 4:16-CV-114, 2016 WL 10951769, at *3 (S.D. Tex. July 22, 2016).

“It is well established that the maintenance of a website, even one containing allegedly infringing

materials, and which is accessible in the forum state, is not enough to establish specific

jurisdiction.” Id. (internal brackets and quotation marks removed). Similarly, 721 Bourbon, Inc.

v. House of Auth, LLC, 140 F. Supp. 3d 586, 596 (E.D. La. 2015), declined to find personal




                                                   6
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 8 of 12



jurisdiction based on the defendant’s online presence and denied the plaintiff’s request for

jurisdictional discovery.

       In Carrot Bunch Co., Inc. v. Computer Friends, Inc., 218 F. Supp. 2d 820, 826 (N.D.

Tex. 2002), by contrast, the defendant’s internet presence directly gave rise to the causes of

action. The defendant was alleged to have infringed plaintiff’s trademarks and cybersquatted

using the plaintiff’s name. Id. Moreover, the defendant’s activities were all done “with the

knowledge that [defendant’s] actions would likely injure [plaintiff] in Texas,” which is missing

here. See id.; Campbell Decl. ¶ 7 (Article’s author was unaware of Plaintiff’s Texas residence at

the time the Article was published). The facts in Carrot Bunch tie the exercise of jurisdiction to

a nexus relating to the source of the alleged injury, which Plaintiff fails to allege here. Plaintiff’s

other cases, all based in trademark infringement, fail to help him for similar reasons: see Mothers

Against Drunk Driving v. DAMMADD, Inc., No. 302CV1712G, 2003 WL 292162, at *6 (N.D.

Tex. Feb. 7, 2003) (Texas trademarks infringed through the internet; court noted that the claims

“arise out of the visible nature of the [allegedly infringing] mark throughout the website”)

(emphasis added); Tempur-Pedic Int’l, Inc. v. Go Satellite Inc., 758 F. Supp. 2d 366, 370 (N.D.

Tex. 2010) (trademark infringement case where allegedly infringing product was sold into Texas

through defendant’s website, giving rise to claim); AdvanceMe, Inc. v. Rapidpay LLC, 450 F.

Supp. 2d 669, 673 (E.D. Tex. 2006) (trademark infringement case where infringing services sold

into Texas through defendant’s website; the source of the harm itself was directed into Texas);

Am. Eyewear, Inc. v. Peeper’s Sunglasses and Accessories, Inc., 106 F. Supp. 2d 859, 904 (N.D.

Tex. 2000) (trademark infringement case where the defendant’s website itself was source of

alleged infringement, and it was accessible in Texas; court noted that defendant “could

reasonably have anticipated being haled into court to defend against trademark-related claims if




                                                   7
     Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 9 of 12



it chose to do business in [plaintiff’s] locale”); Maritz, Inc. v. Cybergold, Inc., 947 F. Supp.

1328, 1333-1334 (E.D. Mo. 1996) (trademark infringement case; court held that “[t]he State of

Missouri has an interest in resolving this case and determining whether a Missouri corporation’s

trademark is being infringed”).

       Here, Plaintiff has not alleged anything relating to the Article beyond users being able to

find the allegedly defamatory publication of their own accord in Texas. See FAC ¶ 4 (alleging

HuffPost’s “regular[]” activities purportedly tying it to Texas, without attempting to link any of

those activities to the Article). Without any allegation that this specific Article was directed at

Texas, Plaintiff’s FAC cannot survive HuffPost’s jurisdictional challenge.

       B. Plaintiff Fails to Justify the Need for Jurisdictional Discovery.

       HuffPost already has stated that it will treat Plaintiff’s non-conclusory allegations as true

for purposes of this motion. Mot. at 2. Thus, allowing Plaintiff jurisdictional discovery to

simply confirm the allegations of his FAC that HuffPost accepts as true would not change the

result that the Court lacks personal jurisdiction over HuffPost.

       Plaintiff claims that personal jurisdiction is appropriate where “the plaintiff demonstrates

that it can supplement its jurisdictional allegations through discovery,” Opp. at 9, citing Trintec

Industries v. Pedre Promotional Products, 395 F.3d 1275, 1283 (Fed. Cir. 2005), but Plaintiff

fails to do make such a showing in any meaningful way. See also Evergreen Media Holdings,

LLC v. Safran Co., 68 F. Supp. 3d 664, 672 (S.D. Tex. 2014) (“A plaintiff seeking discovery on

matters of personal jurisdiction is expected to identify the discovery needed, the facts expected to

be obtained thereby, and how such information would support personal jurisdiction”). Instead,

Plaintiff simply states that he has “adduced evidence of a Website that is capable of interacting

with Texas residents for commercial purposes.” Opp. at 9. However, as discussed in detail




                                                  8
    Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 10 of 12



above, evidence regarding HuffPost’s general internet presence alone does not support the

existence of a jurisdictional nexus with respect to the Article at issue. Plaintiff’s request is more

tailored to a general jurisdiction theory—which he has not even advanced—and does not support

Plaintiff’s specific jurisdiction position, which is the sole basis for Plaintiff’s personal

jurisdiction claim here. Having abandoned his general jurisdiction argument, discovery would

not help advance Plaintiff’s claim, and the Court should deny Plaintiff’s request. See, e.g.,

Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005) (affirming denial of

request for jurisdictional discovery where plaintiff did “not even make a preliminary showing of

jurisdiction”); Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 434 (5th Cir. 2014) (affirming

denial of request for jurisdictional discovery where “the district court did not believe that the

request would add any ‘significant facts’”).

    III.      CONCLUSION

           For these reasons, HuffPost respectfully requests that the Court dismiss Plaintiff’s FAC

for lack of personal jurisdiction, with prejudice and without further leave to amend, and deny

Plaintiff’s request for jurisdictional discovery.

DATED: May 18, 2020                             Respectfully submitted,


                                                /s/ Jean-Paul Jassy
                                                Jean-Paul Jassy (Admitted Pro Hac Vice)
                                                William T. Um (Admitted Pro Hac Vice)
                                                Elizabeth Baldridge (Admitted Pro Hac Vice)
                                                JASSY VICK CAROLAN LLP
                                                800 Wilshire Boulevard, Suite 800
                                                Los Angeles, CA 90017
                                                Telephone: (310) 870-7048
                                                Facsimile: (310) 870-7010
                                                jpjassy@jassyvick.com
                                                wum@jassyvick.com
                                                ebaldridge@jassyvick.com

                                                Patrick W. Mizell


                                                    9
Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 11 of 12



                                ATTORNEY IN CHARGE
                                Texas Bar No. 14233980
                                Federal ID No. 36390
                                VINSON & ELKINS L.L.P.
                                1001 Fannin Street, Suite 2500
                                Houston, Texas 77002-6760
                                Telephone: (713) 758.3882
                                Facsimile: (713) 615.5493
                                pmizell@velaw.com

                                Marc A. Fuller
                                Texas Bar No. 24032210
                                Federal ID No. 2035080
                                Megan M. Coker
                                Texas Bar No. 24087323
                                Federal ID No. 178550
                                VINSON & ELKINS L.L.P.
                                2001 Ross Avenue, Suite 3900
                                Dallas, TX 75201
                                Telephone: (214) 220-7700
                                mfuller@velaw.com
                                megancoker@velaw.com

                                Attorneys for Defendant TheHuffingtonPost.com,
                                Inc.




                                  10
    Case 4:20-cv-00179 Document 38 Filed on 05/18/20 in TXSD Page 12 of 12



                               CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, copy of the above and foregoing has been filed
electronically with the Clerk of the Court by using the CM/ECF system, which will send a notice
of electronic filing to all counsel of record.


                                           /s/ Elizabeth Baldridge
                                           Elizabeth Baldridge




                                              11
